Case 2:14-cv-03695-KM-JBC Document 154 Filed 03/10/21 Page 1 of 30 PageID: 2098




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY



     STACIE PERCELLA,
                                                     Civ. No. 14-3695 (KM) (JBC)
                    Plaintiff,

     v.                                                         OPINION

     CITY OF BAYONNE,
     JOSEPH WAKS,
     RICHARD CENSULLO,

                  Defendants.



 KEVIN MCNULTY, U.S.D.J.:
          This matter arises from Plaintiff Stacie Percella’s employment action
 against the City of Bayonne (“the City”) and individual defendants Joseph Waks
 and Richard Censullo.
          In the Amended Complaint, Percella asserted the following claims. In
 Count A, Percella alleged that the City and defendant Waks violated her rights
 under the First and Fourteenth Amendments to the United States Constitution
 pursuant to 42 U.S.C. § 1983. (Am. Compl. ¶17). 1 Percella submitted that
 those defendants violated her rights as a public employee “by failing to take
 action [and] retaliating against [her].” (Id.).
          In Count B, Percella alleged that the City and Waks violated the New
 Jersey Law Against Discrimination (“NJLAD”), N.J. Stat. Ann. §§ 10:5-1 et seq.
 Pursuant to the NJLAD, the Amended Complaint asserted claims for



 1       Citations to the record will be abbreviated as follows. Citations to page numbers
 refer to the page numbers assigned through the Electronic Court Filing system, unless
 otherwise indicated:
          “DE” = Docket entry number in this case.
          “Am. Compl.” = Plaintiff’s Amended Complaint (DE 3)

                                          1
Case 2:14-cv-03695-KM-JBC Document 154 Filed 03/10/21 Page 2 of 30 PageID: 2099




 discrimination and harassment (Am. Compl. ¶¶21-24), hostile work
 environment (Am. Compl. ¶¶26-31), and retaliation (Am. Compl. ¶¶38-41).
         Finally, in Count D,2 Percella raised common law claims of interference
 with contract against defendant Censullo (Am. Compl. ¶¶38-41) and breach of
 implied covenant of good faith and fair dealing against the City (Am. Compl.
 ¶¶46-46).
         Defendants entered three separate motions for summary judgment (DE
 118, DE 121, DE 122) and a joint motion to dismiss for spoilation of evidence
 (DE 119). Percella filed papers in opposition to defendants’ motions (DE 127,
 DE 128, DE 129, DE 130, DE 131), and described DE 129 as “essentially a
 response with [a] Cross-Motion for Summary Judgment.” (DE 129 at 1).
 Because Percella did not file a Notice of Motion or follow the proper procedures
 for filing a motion for summary judgment under Federal Rule of Civil Procedure
 56 and Local Civil Rule 56.1, I declined to consider DE 129 as a cross-motion.
         On November 9, 2020, I entered an order denying defendants’ joint
 motion to dismiss for spoilation of evidence and granting in part and denying in
 part defendants’ motion for summary judgment. (DE 143 at 1). Specifically, I
 denied defendants’ motions with respect to the NJLAD hostile work
 environment claim. (Id.) All other aspects of the summary judgment motions
 were granted. (Id.)
         Both parties now seek reconsideration of that order. For the reasons
 provided herein I will deny Percella’s motion for reconsideration (DE 145) and
 will grant Defendants’ cross-motion for reconsideration (DE 148).

    I.       Summary
         I write primarily for the parties and assume familiarity with the facts. I
 recount only the most pertinent facts here and throughout the opinion.
               Percella is a resident of Bayonne, New Jersey. (Am. Compl.
         ¶2) At the time Percella filed the Amended Complaint, she had
         been employed by the City of Bayonne for fifteen years. (Am.


         2     There is no “Count C” in the Amended Complaint.

                                         2
Case 2:14-cv-03695-KM-JBC Document 154 Filed 03/10/21 Page 3 of 30 PageID: 2100




          Compl. ¶6) For most of her tenure, Percella held the civil service
          position of Deputy Registrar. (Am. Compl. ¶¶6-7); (DE 118-8)

                 Before filing this action, Percella filed numerous complaints
          with the City, including a request for investigation into alleged
          payroll fraud (DE 118-17 at 2), a complaint of sexual harassment
          against defendant Censullo (DE 118-23 at 2), and a harassment
          complaint against defendant Waks for using profanity in the
          workplace (DE 118-33 at 2). Percella alleges that “each time” she
          filed a complaint, she was “retaliated against with adverse
          employment actions, including suspensions without pay.” (Am.
          Compl. ¶13)

                In addition to alleging retaliation, Percella contends that
          defendant Waks discriminated against her, sexually harassed her,
          and created a hostile work environment “up until the time of his
          termination as Director of Municipal Services.” (Am. Compl. ¶9)
          Percella alleges that Waks placed demeaning magnets in the
          workplace that stated, “Girls From Bayonne . . . Leave em’ Alone”
          (Am. Compl. ¶9), and “made offensive, vulgar, derogatory and
          sexual comments in the workplace,” including “Fuck, Fuck, Fuck,
          You” (Am. Compl. ¶10).

                 With respect to defendant Censullo, Percella alleges that he
          interfered with her employment contract and, therefore, caused her
          to suffer economically. (Am. Compl. 11)

 (DE 142 at 2-3).

    II.      Discussion
             a. Legal standard
          In the District of New Jersey, motions for reconsideration are governed by
 Local Civil Rule 7.1(i). Reconsideration is an “extraordinary remedy,” to be
 granted “sparingly.” NL Indus. Inc. v. Commercial Union Ins. Co., 935 F. Supp.
 513, 516 (D.N.J. 1996). A party seeking to persuade the court that
 reconsideration is appropriate bears the burden of demonstrating one of the
 following: “(1) an intervening change in the controlling law; (2) the availability of
 new evidence that was not available when the court [issued its order]; or (3) the
 need to correct a clear error of law or fact or to prevent manifest injustice.”
 Max's Seafood Café ex rel. Lou–Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d

                                         3
Case 2:14-cv-03695-KM-JBC Document 154 Filed 03/10/21 Page 4 of 30 PageID: 2101




 Cir. 1999) (internal citation omitted); see also Crisdon v. N.J. Dep't of Educ., 464
 F. App'x 47, 49 (3d Cir. 2012) (“The purpose of a motion for reconsideration . . .
 is to correct manifest errors of law or fact or to present newly discovered
 evidence.”) (internal citation omitted). “The Court will grant a motion for
 reconsideration only where its prior decision has overlooked a factual or legal
 issue that may alter the disposition of the matter.” Andreyko v. Sunrise Sr.
 Living, Inc., 993 F. Supp. 2d 475, 478 (D.N.J. 2014).
       All of that said, the Court will not willingly persist in error if one is
 brought to its attention, and if it affected the result.

          b. Plaintiff’s Motion for Reconsideration
       Percella moves for reconsideration on various grounds. I will address
 each in turn.
              i.    Plaintiff’s request for admissions
       First, Percella submits that the Court abused its discretion in declining
 to deem admitted the matters raised in her request for admissions. (DE 145-1
 at 5). In the prior action, Percella argued that defendants’ summary judgment
 motions should be denied because the defendants failed to respond to her
 requests for admissions. Therefore, she submitted that the facts therein must
 be deemed admitted. (DE 129 at 2).
       Federal Rule of Civil Procedure 36 governs requests for admissions.
       A party may serve on any other party a written request to admit, for
       purposes of the pending action only, the truth of any matters within
       the scope of Rule 26(b)(1) relating to:

       (A) facts, the application of law to fact, or opinions about either; and

       (B) the genuineness of any described documents.

 Fed. R. Civ. P. 36(a)(1). A matter is admitted if, within thirty days after being
 served, “the party to whom the request is directed serves on the requesting
 party a written answer or objection addressed to the matter and signed by the
 party or its attorney.” Fed. R. Civ. P. 36(a)(3). Once admitted, the matter “is


                                        4
Case 2:14-cv-03695-KM-JBC Document 154 Filed 03/10/21 Page 5 of 30 PageID: 2102




 conclusively established unless the court, on motion, permits the admission to
 be withdrawn or amended.” Fed. R. Civ. P. 36(b).
       The Third Circuit recognizes that “an admission of facts made under
 Rule 36 is an ‘unassailable statement of fact that narrows the triable issues in
 the case.’” Langer v. Monarch Life Ins. Co., 966 F.2d 786, 803 (3d Cir. 1992)
 (quoting Airco Industrial Gases, Inc. v. Teamsters Health & Welfare Pension
 Fund, 850 F.2d 1028, 1037 (3d Cir.1988)). Additionally, “Rule 36 admissions
 are conclusive for purposes of the litigation and are sufficient to support
 summary judgment.” Id. (citing Anchorage Associates v. Virgin Islands Board of
 Tax Review, 922 F.2d 168, 176 n. 7 (3d Cir.1990)).
       Rule 36 also provides, however, that “[s]ubject to Rule 16(e), the court
 may permit withdrawal or amendment if it would promote the presentation of
 the merits of the action and if the court is not persuaded that it would
 prejudice the requesting party in maintaining or defending the action on the
 merits.” Fed. R. Civ. P. 36(b). In declining to consider admitted the matters
 asserted within Percella’s request for admissions, I relied on Sunoco, Inc. (R &
 M) v. MX Wholesale Fuel Corp., 565 F. Supp. 2d, 572, 577-78 (D.N.J. 2008),
 where a court in this district “recognize[d] that a disposition on the merits is
 preferred over a decision based upon procedural technicalities” even where a
 party has not moved to withdraw or amend the admissions.
       Percella submits that the Court erred in refusing to deem the matters
 admitted because (1) “there was never a ‘motion to amend’ nor a ‘motion to
 withdraw’ [her] Fed. R. Civ. P. 36 Admissions”; (2) “the citation of Rule 16(e) is
 misplaced”; and (3) reliance on Sunoco “is likewise misplaced” because “[u]nlike
 in Sunoco, no motion to neither [sic] amend nor motion to withdraw was filed”
 and “the issue regarding the Sunoco Admission delved into damages . . . which
 goes to the ultimate determination by a jury.” (DE 145-1 at 7). These
 arguments are unavailing.
       First, Percella misreads Sunoco. In that case, as in this, no motion to
 amend or withdraw the request for admissions was filed. See Sunoco, 565 F.


                                       5
Case 2:14-cv-03695-KM-JBC Document 154 Filed 03/10/21 Page 6 of 30 PageID: 2103




 Supp. 2d 572 at 577 (“Although Rule 36 permits an admission to be withdrawn
 or amended by the Court upon motion, see Fed.R.Civ.P. 36(b), MX has never
 filed a motion for leave to withdraw or amend the deemed admissions.”).
 Nevertheless, the court in Sunoco concluded that “[e]ven though MX never filed
 such motion,” a “disposition on the merits is preferred over a decision based
 upon procedural technicalities.” Id. The Sunoco court then proceeded with the
 two-part test to determine whether, if it had been filed, a motion to withdraw or
 amend would have been granted. Id. The two-part test asks (1) whether the
 withdrawal or amendment will “subserve the presentation of the merits” and (2)
 whether the nonmoving party will be prejudiced by permitting the moving party
 to amend or withdraw their admissions. Id. (internal quotation marks omitted)
 (citing Fed. R. Civ. P. 36(b)).
       This Court applied the Sunoco two-part test and determined that such a
 motion would properly have been granted:
              First, deeming the facts admitted would not “promote the
       presentation of the merits of the action,” see Fed. R. Civ. P. 36(b),
       because many of the Requests seek admissions that contradict the
       evidence in the record. For example, Request #3 seeks an admission
       that Percella did not request to be transferred. (DE 128-3 at 19).
       However, Russo reported that Percella was transferred to the Tax
       Assessor's Office upon her own request (DE 118-26 at 6) and
       Censullo testified that he was “under the impression” that Percella
       requested the transfer to the Tax Assessor's Office (DE 118-25 at 8).
       Request #18(d) seeks an admission that defendants would not allow
       the police to prosecute Percella's allegation that employees were
       stealing time and, instead, “wanted to do their own investigation via
       Defendant Waks through Charles Daglian.” (DE 18-3 at 22)
       However, the police report indicates that the police did not find
       evidence of a crime and that the police and City agreed an internal
       investigation would take place. (DE 118-16 at 2) Request #30 seeks
       an admission that plaintiff had no disciplinary history prior to 2012.
       (DE 128-3 at 24) However, Percella was served with a 31-a form on
       November 2009 for improperly notarizing a document (DE 118-11 at
       2) and was suspended for sixty days in 2011 for confiscating and
       copying employee personnel documents without permission (DE
       118-20 at 2). Request #46 seeks an admission that Percella reported

                                      6
Case 2:14-cv-03695-KM-JBC Document 154 Filed 03/10/21 Page 7 of 30 PageID: 2104




       Waks for posting the offensive magnet “to the assigned EEO officer,
       but no action was taken.” (DE 128-3 at 27) However, Percella
       testified that she did not file a complaint after discovering the
       magnet. (DE 118-9 at 79-80) Finally, Request #48 submits that
       when the City investigated Percella's “allegations as to Defendant
       Waks’ hostile behavior,” they did not interview her. (DE 128-3 at 27)
       However, Russo details, at length, her interview with Percella
       regarding the profanity incident. (DE 118-34 at 3-5)

             Second, I find that Percella would not be prejudiced because
       defendants, in their Answer, had already formally denied most of the
       allegations in the Amended Complaint. (DE 8) Thus, the facts here
       are distinguishable from Sunoco, where the defendant contradicted
       the admission for the first time after the plaintiff filed for summary
       judgment. See Sunoco, 565 F. Supp 2d at 578. Here, defendants
       contradicted the admissions sought in the Requests in their Answer,
       well before they filed motions for summary judgment.

 (DE 142 at 21-22).
       Further, although the requests for admissions in Sunoco did involve
 damages, that was not the basis for the Sunoco holding. 565 F. Supp. 572 at
 577-78. Applying the two-part test, Sunoco found that the plaintiff would have
 been prejudiced by withdrawal or amendment because “MX admitted in its
 answer to the complaint that it owed Sunoco money.” Id. at 578. The court
 reasoned that “[t]o withdraw its deemed admission that it owed Sunoco money
 would be prejudicial because it is in direct contrast to what it admitted in its
 answer to the complaint.” Id. (emphasis added). Here, as explained in the
 November 9 Opinion, defendants, in their Answer, denied the admissions
 sought in the Requests before they filed motions for summary judgment. (See
 generally DE 8).3

 3      A request for admissions can be a useful streamlining device. The heart of any
 summary judgment motion, however, must be the evidence of record, and the Court
 will not countenance a party’s attempt to circumvent the merits by procedural
 maneuvering.
        A request for admissions (DE 128-3), like the complaint, is just a pleading
 calling upon the other party to state whether it admits or denies the specified
 allegations. But that had already been done; this request for admissions largely
 parrots the allegations of the complaint, and like the complaint it calls for a bare
                                          7
Case 2:14-cv-03695-KM-JBC Document 154 Filed 03/10/21 Page 8 of 30 PageID: 2105




       Second, this Court’s citation to Rule 16(e) was not “misplaced.” Rule 36
 itself cites Rule 16(e). Specifically, Rule 36 provides for a motion to amend or
 withdraw an admission “[s]ubject to Rule 16(e).” Fed. R. Civ. P. 36(b).
       Percella does not cite to any case or rule that this Court overlooked.
 Instead, she resubmits her arguments that the items in her request should be
 deemed admitted. For that reason, and the reasons articulated above,
 Percella’s motions regarding the requests for admissions is denied.
             ii.    Declining to consider DE 129 as a cross-motion for
                    summary judgment

       Percella asserts that her submission in opposition to defendants’ motions
 for summary judgment should have been treated as a cross-motion for
 summary judgment. (DE 129) She states that it met each of the requirements
 of Local Rule 7.1(h), and that the Court therefore erred in declining to consider
 the submission as a cross-motion. (DE 145-1 at 9). Reconsideration is rejected,
 however; the court was not required to consider the submission as a cross-
 motion, and it would not have made any difference if it had done so.
        Local Rule 7.1(h) provides as follows:
       A cross-motion related to the subject matter of the original motion
       may be filed by the party opposing the motion together with that
       party’s opposition papers and may be noticed for disposition on the
       same day as the original motion, as long as the opposition papers
       are timely filed. Upon the request of the original moving party, the
       Court may enlarge the time for filing a brief and/or papers in
       opposition to the cross-motion and adjourn the original motion
       day. A party filing a cross-motion shall serve and file a combined
       brief in opposition to the original motion and in support of the
       cross-motion, which shall not exceed 40 pages. No reply brief in
       support of the cross-motion shall be served and filed without leave
       of the assigned district or magistrate judge. The original moving
       party shall file a single combined reply brief in support of its

 admission or denial. It is not clear what purpose is served by reasserting the
 complaint’s allegations and calling upon the defendant to admit or deny them again.
 Compare, for example, a motion for summary judgment, supported by evidence, which
 obligates the other party to produce evidence of its own, rather than rest on its
 pleadings.

                                       8
Case 2:14-cv-03695-KM-JBC Document 154 Filed 03/10/21 Page 9 of 30 PageID: 2106




       motion and in opposition to the cross-motion, which shall not
       exceed 40 pages (in contrast to the 15-page limit for replies as
       provided in L.Civ.R. 7.2(b)). The provisions of L.Civ.R. 7.1(d)(5)
       apply to dispositive cross-motions.

 L. Civ. R. 7.1(h).
       In opposition to Defendants’ motions for summary judgment, Percella
 submitted Docket Entry 129. That submission is a brief, and it was
 accompanied by a separate statement of facts. Counsel docketed the item on
 the ECF system as “Brief in Opposition filed by STACIE PERCELLA re 121 First
 MOTION for Summary Judgment.” The clerk did not perceive it as a motion, or
 mark it as such. There is no notice of motion. The first sentence of the brief is
 “COMES NOW, Stacie Percella (“Percella”), Plaintiff in the above entitled
 lawsuit, and the undersigned attorney for the Plaintiff, and requests this court
 to deny Defendants’ Motion for Summary Judgment (DE#118-123).” Halfway
 down the same page, the submission is described as “essentially a response
 with Cross-Motion for Summary Judgment.” (DE 129 at 1). To make a motion,
 however, it is not enough to throw in a sentence stating that a responding brief
 is “essentially” a motion. A motion is defined by certain formal requisites, most
 prominently a notice of motion.
       In addition, the purported statement of facts accompanying DE 129 fails
 to comply with the requirements of Federal Rule 56(c)(1) for asserting facts in
 support of summary judgment:
       A party asserting that a fact cannot be or is genuinely disputed must
       support the assertion by:

       (A) citing to particular parts of materials in the record, including
       depositions, documents, electronically stored information, affidavits
       or declarations, stipulations (including those made for purposes of
       the motion only), admissions, interrogatory answers, or other
       materials; or

       (B) showing that the materials cited do not establish the absence or
       presence of a genuine dispute, or that an adverse party cannot
       produce admissible evidence to support the fact.


                                       9
Case 2:14-cv-03695-KM-JBC Document 154 Filed 03/10/21 Page 10 of 30 PageID: 2107




 Fed. R. Civ. P. 56(c)(1). Local Rule 56.1(a) elaborates on that standard as
 follows:
       On motions for summary judgment, the movant shall furnish a
       statement which sets forth material facts as to which there does not
       exist a genuine issue, in separately numbered paragraphs citing to
       the affidavits and other documents submitted in support of the
       motion. A motion for summary judgment unaccompanied by a
       statement of material facts not in dispute shall be dismissed.

 L. Civ. R. 56.1(a).
       Percella was required to submit a statement of undisputed facts with
 citations to affidavits or other evidence. L. Civ. R. 56.1(a). She failed to do so.
 The statement of undisputed facts submitted with DE 129 is a mere list, with
 not a single citation to the record. (See DE 129-1). Indeed, it is no more than a
 copied and pasted version of the request for admissions, with the added
 sentence: “All of these statements are deemed admitted under Fed. R. Civ.
 P.36.” (Compare DE 129-1 with DE 128-3 at 19-31). Because I have not
 accepted these deemed admissions, the “cross-motion” is defective; both the
 Federal and Local Rules require evidentiary support for each statement of fact,
 but none is cited. Fed. R. Civ. P. 56(c)(1); L. Civ. R. 56.1(a).
       In support of reconsideration, Percella submits that even if the cross-
 motion was deficient, Federal Rule 1 requires that it “be construed,
 administered, and employed by the court and the parties to secure the just,
 speedy, and inexpensive determination of every action and proceeding.” (DE
 145-1 at 9 (quoting Fed. R. Civ. P. 1)). Additionally, she argues that it is within
 the Court’s discretion “to relax or modify its procedural rules adopted for the
 orderly transaction of business before it when in a given case the ends of
 justice require it.” (Id. (quoting Hitachi Capital Am. Corp. v. Nussbaum Sales
 Corp., No. 09-731, 2010 WL 1379804, at *3 (D.N.J. Mar. 30, 2010)). See also
 United States v. Eleven Vehicles, Their Equip. & Accessories, 200 F.3d 203, 215
 (3d Cir. 2000) (holding “that a district court can depart from the strictures of
 its own local procedural rules where (1) it has a sound rationale for doing so,



                                         10
Case 2:14-cv-03695-KM-JBC Document 154 Filed 03/10/21 Page 11 of 30 PageID: 2108




 and (2) so doing does not unfairly prejudice a party who has relied on the local
 rule to his detriment.”).
       I find there is no sound rationale for departing from the rules, because
 this was not a case of a mere technical or procedural defect. Even considered
 as a motion for summary judgment, with procedural defects overlooked, this
 motion would necessarily be denied.
       First of all, I held that, far from requiring summary judgment in
 plaintiff’s favor, the record required summary judgment in defendant’s favor on
 most of the claims.4
       Second, even on reconsideration, Percella fails to cite to items in the
 record that would create an issue of fact on those claims. If it were possible to
 remedy this defect, it could have been easily done. For example, Percella could
 have taken her statement of facts and inserted record cites. She did not.
       Third, Percella cites only one basis for the facts she proffers. That basis
 consists of her requests for admissions. I have already ruled, however, that
 there is no sufficient basis for the matters set forth in the requests to be
 deemed admitted. And I have upheld that ruling on reconsideration. See supra
 Section II.b.i.
       The motion for reconsideration of Percella’s cross-motion is therefore
 denied.
              iii.   Retaliation claims and the two-year statute of
                     limitations

       The Amended Complaint asserted two types of relation claims: a federal
 claim of retaliation under the First Amendment (Am. Compl. ¶¶16-20) and a
 state claim of retaliation under the NJLAD (Am. Compl. ¶¶34-37). Percella
 submits that the Court erred in holding that “the retaliation against [her] was
 outside the two (2) year statute of limitations.” (DE 145-1 at 10). For the most



 4      I do not overlook the principle that a cross-motion for summary judgment—if
 that is what this is—must be evaluated separately, on its own terms. Auto–Owners Ins.
 Co. v. Stevens & Ricci Inc., 835 F.3d 388, 402 (3d Cir. 2016).
                                        11
Case 2:14-cv-03695-KM-JBC Document 154 Filed 03/10/21 Page 12 of 30 PageID: 2109




 part, I awarded defendants summary judgment on grounds other than the
 statute of limitations, so there is nothing to reconsider.
       Specifically, Percella lists the following four actions, and protests that
 they occurred within the two-year period prior to filing the Complaint on June
 9, 2014:
       [a]   a two (2) day suspension was promulgated June 19, 2013,
       served June 21, 2013 and June 24, 2013. This is a tangible
       employment action; and

       [b]    a sixty day (60) suspension was promulgated and served
       starting January 14, 2014. This is a tangible employment action;
       and

       [c]     Plaintiff was removed from Health Department (Municipal
       Services) to DPW (Directorate of Public Works) was effectuated
       February 4, 2013, likewise in retaliation for complaints, as well as
       public statements protected under the First Amendment. These
       included the Super Storm Sandy and FEMA overpayment violations.
       Percella was retaliated against, and it was within the two (2) years
       of filing the federal complaint.

       [d]    the lascivious magnet the Director of Municipal Services,
       Defendant Joe Waks, thought was appropriate for the workplace was
       placed on Plaintiff’s workstation (on front of metal desk) on
       September 9, 2012 (see Exhibit 1 to Plaintiff’s complaint). Percella
       brought this complaint within two (2) years of the occurrence. In
       fact, the magnets are still around the workplace.

 (DE 145-1 at 10-11).
       It is true that I granted the defendants summary judgment on the
 substantive federal and state retaliation claims. Contrary to Percella’s
 assertion, however, I did not rule that incidents a, b, c, and d occurred outside
 the two-year statute of limitations.
       With respect to First Amendment retaliation, the Court found that
 certain acts (including a, b, c, and d) were either outside of the statute of
 limitations or did not involve protected speech (or both). (DE 142 at 27). As
 explained in the opinion, a government-employee plaintiff in a First
 Amendment retaliation action must show that in engaging in protected activity,


                                        12
Case 2:14-cv-03695-KM-JBC Document 154 Filed 03/10/21 Page 13 of 30 PageID: 2110




 “she spoke, not merely as an employee, but as a citizen, on a matter of public
 concern.” Maddox v. City of Newark, 50 F. Supp. 3d 606, 633 (D.N.J. 2014);
 see also Brennan v. Norton, 350 F.3d 399, 412 (3d Cir. 2003) (noting that a
 government employee’s speech must involve a matter of public concern to
 constitute protected speech). “Speech involves a matter of public concern ‘when
 it can be fairly considered as relating to any matter of political, social, or other
 concern to the community,’ or when it ‘is a subject of general interest and of
 value and concern to the public.’” Lane v. Franks, 573 U.S. 228, 241 (2014)
 (quoting Snyder v. Phelps, 562 U.S. 443, 453 (2011)).
       Regarding [a], I found that there was insufficient evidence that Percella
 spoke on a matter of public concern when she called Corporation Counsel
 D’Amico a “disgrace.” (DE 142 at 30). I found that statement to be “nonspecific
 and, apparently, personal.” (Id.). Such an expression of irritation with a
 government coworker is not protected by the First Amendment. See Brennan,
 350 F.3d at 412. It followed, then, that the later two-day suspension would not
 support a claim of First Amendment retaliation, whether it was timely or not.
 The statute of limitations played no part in this reasoning.
       Regarding [b], I ruled that Percella was not speaking as a citizen on a
 matter of public concern when she spoke on the telephone with a resident who
 called to notify the Department of a potentially hazardous condition. (DE 118-
 28 at 2; DE 142 at 27). Percella was charged with conduct unbecoming a
 public employee because she failed to respond to the potential hazard in a
 competent matter and dispensed misinformation to the resident, including:
       (1) “we only have four (4) workers assigned to trees and [the] mayor
       always has men doing other things” and (2) “me and my boss have
       discussed this and nothing ever gets done because men are assigned
       to do other things by the mayor”; (3) “you are Number 50 on the list”
       and “it will take another year for the City to respond.”

 (Id.). As explained in the Opinion, Percella spoke here as an employee for the
 Department of Public Works, and not as a citizen addressing a matter of public
 concern. (DE 142 at 26-27 (citing Garcetti v. Ceballos, 547 U.S. 410, 421 (2006)

                                        13
Case 2:14-cv-03695-KM-JBC Document 154 Filed 03/10/21 Page 14 of 30 PageID: 2111




 (holding “that when public employees make statements pursuant to their
 official duties, the employees are not speaking as citizens for First Amendment
 purposes, and the Constitution does not insulate their communications from
 employer discipline.”)). The 60-day suspension that followed in January 2014
 would therefore not support a claim of First Amendment retaliation, whether or
 not it was timely. The statute of limitations played no part in this reasoning.
       I turn to [c], Percella’s February 4, 2013, 2013 transfer to the Public
 Works Department. In the Opinion, I noted that, while Percella’s pay did not
 change, she testified that she was given reduced responsibilities, supporting a
 possible inference that this was an adverse employment action. (DE 142 at 4). I
 found insufficient evidence, however, that the transfer was connected to
 Percella’s reporting of FEMA violations.
       In her Amended Complaint and in her briefing (DE 129), Percella said the
 following about the FEMA incident:
           •   Amended Complaint ¶12: “Plaintiff Percella had a history of
               voicing her displeasure of illegality and inappropriate activity in
               the workplace. Plaintiff Percella recognized early on that FEMA
               money during Hurricane Sandy was being distributed illegally.
               Plaintiff Percella had recently uncovered that two co-workers were
               in fact inappropriately fudging their official time sheets in order to
               gain an advantage of their time and corresponding pay. This
               matter was allegedly investigated by the Defendant City of
               Bayonne. While employees Bryant and McKitrick were found to
               have inappropriately recorded their time, Plaintiff Percella was the
               [sic: one] punished for bringing such illegality to the attention of
               management.”
           •   Amended Complaint ¶17: “Plaintiff is a public employee of the
               City of Bayonne. The Defendants deprived Plaintiff of him [sic]
               rights under the First and Fourteenth Amendments of the United
               States Constitution in violation of 42 U.S.C. § 1983 by failing to


                                       14
Case 2:14-cv-03695-KM-JBC Document 154 Filed 03/10/21 Page 15 of 30 PageID: 2112




               take action, retaliating against the Plaintiff, and essentially
               retaliating against the Plaintiff. Plaintiff had reported illegalities
               stemming from FEMA money being distributed, failure to abide by
               the open records act; fellow employees falsifying time sheets;
               failure of health officer to abide by the contract he held with the
               City of Bayonne; falsification of health inspections and licenses;
               to name several.”
           •   Reconsideration brief, DE 129 at 3 (alteration in original): “The
               second failure of the Defendants’ Motion for Summary Judgment
               is the fact that the Civil Rights violations due to ‘protected
               communications’ indeed took place under 42 U.S.C. § 1983,
               under the First and Fourteenth Amendments of the United States
               Constitution. In Fact, Plaintiff Percella complained publicly to the
               City of Bayonne; the City Council both as Local AFSCME union
               delegate, and a public citizen; the City of Bayonne Police
               Department, as well as the State of New Jersey about violations of
               statute [health officer], FEMA violations, theft of goods and
               services (including theft of official time by 2 employees; as well as
               violations of the civil service administrative code.”
           •   DE 129 at 11: “Plaintiff Percella had a history of voicing her
               displeasure of illegality and inappropriate activity in the
               workplace. Plaintiff Percella recognized early on that FEMA money
               during Hurricane Sandy was being distributed illegally. Plaintiff
               Percella had recently uncovered that two co-workers were in fact
               inappropriately fudging their official time sheets in order to gain
               an advantage of their time and corresponding pay. This matter
               was allegedly investigated by the Defendant City of Bayonne.
               While employees Bryant and McKitrick were found to have
               inappropriately recorded their time, Plaintiff Percella was the




                                        15
Case 2:14-cv-03695-KM-JBC Document 154 Filed 03/10/21 Page 16 of 30 PageID: 2113




               punished [sic] for bringing such illegality to the attention of
               management. ([Am. Compl.] ¶12).”
       The preceding statements might surmount the threshold for alleging a
 cause of action, but statements in briefs and complaints do not signify
 anything for purposes of summary judgment. What Percella failed to do was
 cite any evidence that (a) she publicly blew the whistle about FEMA-related
 misconduct, and (b) her transfer to the Public Works Department at the same
 pay was causally connected to such whistleblowing.
       Even now, on reconsideration, Percella fails to point to anything in the
 record regarding the FEMA reporting. Instead, Percella submits that the FEMA
 complaint would be publicly available under the Open Records Act “and the
 GRC (Government Records Council), docket no. 2013-109.” (DE 145-1). Neither
 the docket citation nor the underlying documents were provided to the Court
 prior to this reconsideration motion. Those proceedings having allegedly
 occurred in 2013, the evidence was clearly available well before the Court
 issued its November 9, 2020 decision. So the Court did not “overlook” this
 evidence; rather, Percella failed to attach it or even cite it. I will not grant
 reconsideration based on evidence that was available at the time of the original
 motion.
       Finally, regarding [d], Percella for the first time gives the date that
 Defendant Waks placed the “lascivious magnet” in the workplace: September 9,
 2012, a date that falls within the two-year limitation period. (DE 145-1 at 10-
 11). But I did not find that this retaliation claim was untimely, so that is no
 basis for reconsideration.
       In the November 9 Opinion, I found that, for purposes of her First
 Amendment retaliation claim, Percella failed to demonstrate that she engaged
 in protected activity, because she did not file a complaint after discovering the
 magnets. (DE 142 at 32; DE 118-9 at 29 (testifying that she did not file a




                                         16
Case 2:14-cv-03695-KM-JBC Document 154 Filed 03/10/21 Page 17 of 30 PageID: 2114




 complaint or notify her supervisor after discovering the magnet)).5 On
 reconsideration, Percella offers nothing to dispute this or to demonstrate a fact
 or source of law the court overlooked.
       In this respect, I did not base my ruling on the statute of limitations.
 Indeed, with respect to the parallel NJLAD retaliation claim, I found that
 Defendants failed to demonstrate that the magnet incident occurred outside
 the two-year limitation period. (DE 142 at 35). Percella was uncertain as to the
 date of the incident. Defendants, I held, failed to carry their burden on the
 affirmative statute of limitations defense (DE 142 at 35 (citing DE 118-9 at 73)).
       The Court did not find the magnet incident occurred outside of the two-
 year period for purposes of Percella’s retaliation claims, so her request for
 reconsideration is moot, and is denied in relation to the retaliation claims.
              iv.    Breach of implied covenant of fair dealing
       Next, Percella submits that the Court “miss[ed] the separate action of
 Breach of Implied Covenant & Fair Dealing.” (DE 145-1 at 14 (citing DE 142 at
 42)). The Opinion, however, did not “miss” that claim: “Finally, Percella alleges
 two common law contract claims: interference with contract against defendant
 Censullo and breach of implied covenant of good faith and fair dealing against
 the City.” (Opinion, DE 142 at 42). Percella submits that she “was met each
 and every time with retaliation for filing a complaint.” Those “retaliatory
 suspensions,” she says, breached the implied covenant of fair dealing in a
 manner “distinct and separate from Defendant Censullo interference of
 contract claims.” (DE 145-1 at 15).
       The Court dismissed all of Percella’s contract claims because she failed
 to establish the existence of a contract. (DE 142 at 42). The implied covenant of
 good faith and fair dealing is not a standalone source of rights, but a covenant
 of a contract. No contract, no claim. Percella does not argue that the Court


 5      The magnet also figures in Percella’s hostile work environment claim. Here, I
 deal only with the lack of evidence for any claim that defendants retaliated against her
 for lodging a complaint about the magnet, which she admits she did not do.

                                         17
Case 2:14-cv-03695-KM-JBC Document 154 Filed 03/10/21 Page 18 of 30 PageID: 2115




 overlooked any facts or case law with respect to that ruling. The motion for
 reconsideration as to the breach of the implied covenant of good faith and fair
 dealing is denied.
              v.      Gender discrimination law under the NJLAD
       Finally, Percella submits, without referring to any overlooked case law,
 that “[t]he gender discrimination under NJLAD should be revisited.” (DE 145-1
 at 16). As explained throughout, reconsideration is appropriate only where a
 court “has overlooked a factual or legal issue that may alter the disposition of
 the matter.” Andreyko, 993 F. Supp. 2d at 478; see also L. Civ. R. 7.1(i)
 (requiring “[a] brief setting forth concisely the matter or controlling decisions
 which the party believes the Judge or Magistrate Judge has overlooked shall be
 filed with the Notice of Motion.”). A blanket statement that the dismissal of a
 claim “should be revisited” does not suffice. Therefore, I will not reconsider the
 dismissal of Percella’s NJLAD sex discrimination and retaliation claims.
       Additionally, Percella states that “[t]he workplace was hostile and abusive
 due to Waks’ actions because of Plaintiff’s gender. The magnet likened her to a
 Prostitute; it was placed on her work station (frontal metal desk). There are
 genuine issues of material fact on this issue of sexual harassment.” (DE 145-1
 at 16). Here again, Percella is pushing on an open door; the Court did find a
 genuine dispute of material fact regarding whether the magnet would have
 appeared in Percella’s workspace but for her gender and, if so, whether the
 discrimination was severe or pervasive. (DE 142 at 39-40). Percella’s NJLAD
 hostile work environment survived Defendants’ motion for summary judgment,
 and remains in the case. Reconsideration is therefore denied.
       In light of the foregoing, I will deny Percella’s motion (DE 145).

          c. Defendants’ Cross-Motion for Reconsideration
       Defendants have filed a cross-motion for reconsideration of the court’s
 denial of summary judgment with respect to the NJLAD hostile work
 environment claim. (DE 148-1 at 11). Percella does not address the merits of



                                        18
Case 2:14-cv-03695-KM-JBC Document 154 Filed 03/10/21 Page 19 of 30 PageID: 2116




 Defendants’ cross-motion, arguing only that the cross-motion is untimely. (DE
 150 at 1-2).
                i.   Timeliness of Defendants’ cross-motion
       Local Rule 7.1(i) provides that “a motion for reconsideration shall be
 served and filed within 14 days after the entry of the order or judgment on the
 original motion by the Judge or Magistrate Judge.” L. Civ. R. 7.1(i). Here, the
 relevant order was entered on November 9, 2020. (DE 143). Percella filed her
 motion for reconsideration on the fourteenth day, November 23, 2020. That
 date, she argues, was Defendants’ deadline as well. But defendants waited
 another fourteen days, until December 7, 2020, to file their opposition to
 plaintiff’s motion and cross-motion for reconsideration. (DE 148)
       Immediately preceding Rule 7.1(i) is Local Rule 7.1(h), which grants
 blanket authorization for the filing of a cross-motion at the time opposition
 papers are due:
       (h) Cross-Motion
       A cross-motion related to the subject matter of the original motion
       may be filed by the party opposing the motion together with that
       party’s opposition papers and may be noticed for disposition on the
       same day as the original motion, as long as the opposition papers
       are timely filed. Upon the request of the original moving party, the
       Court may enlarge the time for filing a brief and/or papers in
       opposition to the cross-motion and adjourn the original motion
       day. A party filing a cross-motion shall serve and file a combined
       brief in opposition to the original motion and in support of the
       cross-motion, which shall not exceed 40 pages. No reply brief in
       support of the cross-motion shall be served and filed without leave
       of the assigned district or magistrate judge. The original moving
       party shall file a single combined reply brief in support of its
       motion and in opposition to the cross-motion, which shall not
       exceed 40 pages (in contrast to the 15-page limit for replies as
       provided in L. Civ. R. 7.2(b)). The provisions of L.Civ.R. 7.1(d)(5)
       apply to dispositive cross-motions.

 D.N.J. Loc. Civ. R. 7.1(h).
       Defendants point the Court to the decision in L.W. v. Jersey City Board of
 Education, No. 17-6451, 2018 WL 4491174, *1 (D.N.J. Sept. 19, 2018). There,

                                      19
Case 2:14-cv-03695-KM-JBC Document 154 Filed 03/10/21 Page 20 of 30 PageID: 2117




 the court considered the merits of a cross-motion filed after the fourteen-day
 period. In L.W., the court issued its order denying summary judgment on July
 23, 2018. 2018 WL 4491174 at *1. L.W. filed a motion for reconsideration of
 that order on July 30, 2018. (No. 17-6451, DE 43). Jersey City Board of
 Education then filed its opposition to the motion for consideration and support
 of cross-motion for reconsideration on August 20, 2018. (No. 17-6451, DE 44).
 The Board’s cross-motion was filed after the fourteen-day period contemplated
 by Local Rule 7.1(i) but was still considered by the court. See L.W., 2018 WL
 4491174 at *1.
       As precedent, L.W. is weak. It does not discuss the timeliness of cross-
 motions or rule on the timeliness of the cross-motion in that case. Otherwise,
 there is no definitive case law guidance as to the interplay, or priority, between
 Local Rules 7.1(h) and 7.1(i). Defendants, then, may not have had fair warning
 that a cross-motion would be untimely, a circumstance that would weigh in
 favor of relaxing the time limit—provided, of course, the Court has the
 discretion to do so.
       The time limits of Local Rule 7.1(i) are not jurisdictional. Indeed, the
 Court retains the discretion to alter its rulings at any time prior to final
 judgment.6 The question before the Court is whether a cross-motion, filed
 beyond the 14-day deadline for the original motion, may be treated as timely. I
 believe the Court may, if not automatically then at least as a discretionary
 matter, accept the cross-motion as timely.




 6      See Ingram v. S.C.I. Camp Hill, 448 F. App'x 275, 277 (3d Cir. 2011) (affirming
 district court’s sua sponte reopening previously-denied motion for summary judgment
 and granting renewed motion); Foster v. Westchester Fire Ins. Co., No. CIV. 09-1459,
 2012 WL 2402895, at *4 n.1 (W.D. Pa. June 26, 2012) (“[T]he trial court maintains
 inherent authority to reconsider interlocutory orders, such as the partial denial of a
 motion for summary judgment, so long as it retains jurisdiction over the case”). That
 discretion, of course, will be guided by the procedural and substantive principles
 governing the motion— in this case, the motion for reconsideration of denial of
 summary judgment.


                                         20
Case 2:14-cv-03695-KM-JBC Document 154 Filed 03/10/21 Page 21 of 30 PageID: 2118




       A cross-motion is intended to relate back to the original motion, both as
 to subject matter and briefing schedule. It may thus be regarded as part of the
 same package as the original motion. The purpose of a Rule 7.1(h) cross-
 motion is to ensure that related contentions are considered together.
       Percella filed her own motion for reconsideration on day 14, the last day
 possible within the Rule 7.1(i) deadline. (DE 145). Therefore, it would have been
 impractical for Defendants to file a cross-motion on or before that date; they
 would need to have prepared and filed their own, independent motion within
 the 14-day period. That circumstance suggests one manner in which
 consideration of the cross-motion as such may serve judicial economy.
 Consider that Party B may be content to refrain from moving for
 reconsideration, but only if Party A does the same. If not permitted to wait and
 see, Party B may be forced to file its own, unnecessary motion within 14 days,
 simply out of caution. Permitting a cross-motion after the filing of the first
 motion thus makes a certain amount of sense.7
       Where a timely motion for reconsideration has been filed, I see the sense
 of permitting the other party to file a cross-motion for reconsideration outside
 of the fourteen-day period. In this particular case—where Percella’s motion was
 filed on the last day of the Rule 7(i) period, and neither the rules nor the case
 law gave Defendants fair warning that a cross-motion would be untimely—I will
 exercise my discretion to consider Defendants’ cross-motion.
              ii.    Merits of Defendants’ cross-motion
       Defendants submit that this Court improperly denied its motion for
 summary judgment with respect to Percella’s hostile work environment claim.
 (DE 148-1 at 10). Percella responds to none of Defendants’ arguments. (DE 150
 at 1-2). I nevertheless analyze them with a skeptical eye.




 7      A similar approach is built into the deadlines for civil appeals under the Federal
 Rules. See Fed. R. App. P. 4(a)(3) (where one timely appeal is filed, other parties are
 given an additional 14 days to file their appeals).

                                          21
Case 2:14-cv-03695-KM-JBC Document 154 Filed 03/10/21 Page 22 of 30 PageID: 2119




              a. “Severe or pervasive”
       Percella’s hostile work environment claim related to a magnet that
 appeared near her workstation. (DE 142 at 40). The magnet depicts three
 women clad in lingerie and states, “Girls from Bayonne . . . Leave ‘em alone.”
 (DE 3-1 at 1). Above each woman is a different national flag: one Polish, one
 Italian, and one Irish. (Id.). The top of the magnet states, “joewaks.com” (Id.).
 Percella testified that phrase on the magnet is a common saying in Bayonne
 which connotes that Bayonne women are “trash” or “sluts.” (DE 118-9 at 74).
       First, Defendants submit that the Court incorrectly determined that
 Percella testified that she found three magnets – one at her desk, one near
 Stergion’s desk, and one on a filing cabinet. (DE 148-1 at 11 (citing DE 142 at
 39)). The Court’s misapprehension—and that is apparently what it was— arose
 from Percella’s deposition, which I read as suggesting that three magnets, not
 one, were placed around the work area:
             Q:   Do you recall where you were when you saw the
             magnet?

             A:     In my office. It was in front of my desk - - a bunch of
                    decks and file cabinets.

             Q:     Which office was this?

             A:     The Health Department.

             Q:     You said it was in front of your desk?

             A:     In front of my desk, in front of Simon’s desk, on a file
                    cabinet.

             Q:     Anywhere else?

             A:     Wherever he [Defendant Waks] put them.

 (DE 118-9 at 73). The Court also relied on the following testimony:
             Q:     So this magnet appeared in front of your desk, near Sy’s
                    work area, and also it was against a file cabinet all in
                    the Health Department; correct?


                                       22
Case 2:14-cv-03695-KM-JBC Document 154 Filed 03/10/21 Page 23 of 30 PageID: 2120




              A:     Correct.

 (DE 118-9 at 77). 8
       I took this to mean that there were multiple magnets in multiple
 locations. Defendants now submit that Percella witnessed only one magnet on
 one filing cabinet, and Percella does not seem to dispute this. (DE 148-1 at 11).
 Indeed, in support of her own motion for reconsideration, Percella clarified:
 “The magnet likened her to a Prostitute; it was placed on her work station
 (frontal metal desk).” (DE 145-1 at 16; emphasis added). I conclude that, in my
 prior Opinion, my inference was incorrect. The allegation seems to be that one
 magnet was placed, not that multiple magnets were placed, at or near
 Percella’s workstation.
       To establish a prima facie hostile work environment claim under the
 NJLAD, a plaintiff “must show that the conduct complained of would not have
 occurred but for the employee’s membership in a protected class, and that the
 conduct was severe or pervasive enough to make a reasonable person believe
 that the conditions of employment were altered and the working environment
 was hostile or abusive.” Maddox, 50 F. Supp. 3d at 627 (citing Lehmann v. Toys
 ‘R’ Us, Inc., 626 A.2d 445, 453-54 (N.J. 1993)). In the Opinion, I explained that
 the presence of multiple magnets referring to women as “sluts” might satisfy
 the severe or pervasive prong: “A rational fact finder, crediting Percella’s
 testimony, could find that the single incident of posting multiple magnets that
 refer to women as ‘sluts’ constituted harassment severe enough to establish a
 hostile work environment claim.” (DE 142 at 40). If the jury credited Percella’s
 testimony that the phrase on the magnet means that Bayonne women are
 “sluts,” then an objectively reasonable person might find that the presence of
 multiple such images near a woman’s work station could alter the conditions of
 her employment and render the working environment hostile.


 8      It did not help that Defendants’ papers on the original motion addressed the
 magnet incident only in relation to the retaliation claim, not the hostile work
 environment claim. Thus, the issue of single vs. multiple magnets was not at the fore
 of the discussion.
                                         23
Case 2:14-cv-03695-KM-JBC Document 154 Filed 03/10/21 Page 24 of 30 PageID: 2121




       I am aware, of course, that a hostile work environment claim may be
 based on a single incident, if that incident is very severe. This was, however, a
 very close case, at best. That only one magnet was placed near Percella’s
 workstation, offensive and obnoxious as that may have been, affects the
 Court’s “severe or pervasive” calculus. On that issue, Taylor v. Metzger, 706
 A.2d 685 (N.J. 1998), perhaps the best case for plaintiff, is highly instructive,
 and I discuss it at some length.
       In Taylor, the Supreme Court of New Jersey found that “a single
 utterance of an epithet can, under particular circumstances, create a hostile
 work environment.” Id. at 690; see also id. at 687. The plaintiff, Taylor, was an
 African-American woman, employed as a sheriff’s officer. In her presence, the
 County Sheriff said to an undersheriff, “There’s the [offensive racial term],”9
 and they both laughed. Id. She was reduced to tears, only to face an
 insensitive, mocking reaction from a third co-worker, who picked up on the
 insult in a joking manner. Id. Taylor introduced additional evidence of
 psychological damage.
       The New Jersey Supreme Court found that the Sheriff’s “remark had an
 unambiguously demeaning racial message that a rational factfinder could
 conclude was sufficiently severe to contribute materially to the creation of a
 hostile work environment.” Id. at 691. In doing so, the court reasoned that, in
 choosing the phrase “severe or pervasive,” the Supreme Court had rejected an
 alternative, “regular-and-pervasive” test; the implication, Taylor held, was that
 a single incident may support a hostile work environment claim, if it is so
 severe as to “alter the conditions of employment and create an abusive work
 environment.” Id. at 689 (quoting Meritor Sav. Bank v. Vinson, 477 U.S. 57, 67,
 106 S. Ct. 2399, 2405 (1986)).
       The number of acts is of course significant. Nevertheless, there is no
 “magic number” or threshold that can be mechanically applied:



 9     The term, to be somewhat more clear, was not the “n word,” but there was no
 doubt that it was an highly offensive racial reference.
                                       24
Case 2:14-cv-03695-KM-JBC Document 154 Filed 03/10/21 Page 25 of 30 PageID: 2122




       The standard contemplates conduct that is either severe or
       pervasive. Although the conduct may be both, only one of the
       qualities must be proved in order to prevail. The severity of the
       conduct may vary inversely with its pervasiveness. Whether the
       conduct is so severe as to cause the environment to become hostile
       or abusive can be determined only by considering all the
       circumstances, and this determination is left to the trier of fact.

 Id. at 690 (quoting Nadeau v. Rainbow Rugs, Inc., 675 A.2d 973, 976 (Me.
 1996) (Title VII case)).
       Hence, the summary-judgment issue in Taylor boiled down to “whether a
 rational factfinder could reasonably determine on the basis of plaintiff's
 evidence that the racial insult directed at her by the sheriff in the presence of
 the undersheriff was, under the surrounding circumstances, sufficiently severe
 to have created a hostile work environment.” Id. at 689–90. Taylor canvassed
 the racial-slur case law. “Usually,” it found, “repeated racial slurs must form
 the basis for finding that a hostile work environment has been created.” Id. at
 690 (citing cases). Thus, “while it ‘is certainly possible’ that a single incident, if
 severe enough, can establish a prima facie case of a hostile work environment,
 ‘it will be a rare and extreme case in which a single incident will be so severe
 that it would, from the perspective of a reasonable [person situated as the
 claimant], make the working environment hostile.’” Id. at 689 (quoting
 Lehmann v. Toys ‘R’ Us, Inc., 132 N.J. 587, 606–07, 626 A.2d 445 (1993)).
       Taylor pointed out that even very offensive slurs, including the “n word,”
 if not repeated, have frequently been found not sufficient to make out a hostile
 work environment claim. Id. at 690 (citing cases). Without necessarily
 endorsing each holding, I take away the lesson that the issue is highly context-
 dependent.
       The claim, at least as it now appears, is that one such magnet appeared
 near Percella’s workstation. The evidence is sufficient that the magnet was
 produced by Waks, and a fact finder could likewise conclude that he placed the
 magnet there. Under Taylor, a single-incident hostile environment claim is not



                                         25
Case 2:14-cv-03695-KM-JBC Document 154 Filed 03/10/21 Page 26 of 30 PageID: 2123




 ruled out as a matter of law, but I must consider whether this is the “rare and
 extreme case” in which a single incident creates a hostile environment.
       Percella’s facts are quite distinguishable from those in Taylor. There, the
 racial remark was made in-person and the epithet was directed to the plaintiff
 personally. The remark came from the top: the County Sheriff, who was not
 only the plaintiff’s employer but her ultimate superior in the paramilitary
 chain-of-command structure of the sheriff’s office. A jury could take that as a
 strong indication that the ultimate policy maker for the department operated
 under a racist belief system. The remark received immediate reinforcement and
 approval from high-ranking superior, who was a deputy sheriff’s officer, and
 then from another fellow employee.
       Sexism and racism in the workplace are both objectionable and are both
 addressed by Title VII and § 1983; the distinctions between Taylor and this
 case involve the nature of the message and the surrounding facts. The message
 printed on the magnet was generally insulting to the women of Bayonne, to be
 sure. I must credit Percella’s testimony that the saying implied sexual
 immorality. Such statements, even when phrased as “jokes,” are a standard
 weapon in the arsenal of oppression of women. Still, the posting of the magnet
 did not rise to the level of a face-to-face public racial insult, as in Taylor.
 Percella was not personally held up to ridicule before another supervisor, who
 endorsed the insult, as in Taylor. She was not individually accused of
 possessing any undesirable trait, except insofar as she was a female resident of
 Bayonne—an obvious absurdity. I do not imply, of course, that to be hostile, a
 racist or sexist statement must be true; indeed, such statements are
 presumptively false. But a slur against the women of Bayonne, unlike racist
 epithets for African-Americans generally, is in the nature of a juvenile taunt,
 and was not backed by a centuries-old history of organized hatred and
 oppression.10



 10   Again, I am not weighing sexism against racism, a fruitless comparison. I am
 comparing the situation in Taylor with that in Percella’s case.
                                         26
Case 2:14-cv-03695-KM-JBC Document 154 Filed 03/10/21 Page 27 of 30 PageID: 2124




       A line must be drawn between mere offensive language and the creation
 of a pervasively hostile work environment. A “recurring point” in case law in
 this area “is that ‘simple teasing,’ offhand comments, and isolated incidents
 (unless extremely serious) will not amount to discriminatory changes in the
 ‘terms and conditions of employment.’ These standards for judging hostility are
 sufficiently demanding to ensure that Title VII does not become a ‘general
 civility code.’” Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998)
 (internal citations omitted).
       The magnet incident was inane and regrettable. I reject the argument,
 however, that this single incident rises to the level of the “rare and extreme”
 case in which a single slur was so severe as to create a hostile work
 environment. This reversal of my prior holding is motivated, in part, by my
 understanding that a single magnet, not multiple magnets, was involved. I
 frankly acknowledge, however, that I have reexamined my prior reasoning and
 believe that my current view is the better one.
       One loose end remains. Although the hostile environment allegations of
 the complaint do not refer to it, and the briefing does not stress it, there was
 another alleged incident that might be considered as part of a hostile
 environment claim. I refer to Percella’s allegation of sexual harassment against
 Censullo. On October 6, 2010, Percella filed an internal complaint of sexual
 harassment with the City’s Sexual Harassment Officer, Donna Russo. (DE 118-
 23 at 2) Percella alleged that on that date, defendant Censullo approached her
 and stated, “Chesty, how is your feet doing,”11 asked Percella if she “missed
 him,” and when Percella responded, “no,” stated, “you can lie with a straight
 face.” (DE 118-23 at 2). In the Amended Complaint, Percella did not retain the
 sexual harassment complaint against Censullo. However, Percella provided
 evidence of that interaction in relation to her contract claims involving
 Defendant Censullo.



       11   Percella had recently undergone foot surgery. (DE 118-9 at 27-28)

                                          27
Case 2:14-cv-03695-KM-JBC Document 154 Filed 03/10/21 Page 28 of 30 PageID: 2125




       Even considering that interaction, I still find that Percella failed to
 establish her hostile work environment claim. Plaintiffs have failed to sustain
 such a claim on far worse facts. For example, in Clayton v. City of Atlantic City,
 the Third Circuit held that, “although rude and distasteful,” lewd remarks
 about a female police officer, such as “which one of those guys is hitting her in
 the ass tonight,” aggregated with the Chief of Police “grabbing [the plaintiff’s]
 buttock in public and comment[ing] that it was ‘the only thing she has going
 for her,’” fell “short of reaching the level of conduct so severe or pervasive as to
 render [her] work environment hostile.” 538 F. App’x 124, 128-29 (3d Cir.
 2013). In Stefanoni v. Board of Chosen Freeholders of County of Burlington, the
 Third Circuit dismissed, inter alia, an NJLAD discrimination claim because the
 plaintiff failed to demonstrate by a preponderance of the evidence that two
 instances of physical contact and five compliments on her hair and perfume
 constituted discrimination because of her sex. 65 F. App’x 783, 784 (3d Cir.
 2003). With respect to the physical contact, the plaintiff, an investigator in
 Burlington County Sheriff’s Department, alleged that the Sheriff briefly
 brushed her breast on one incident and the small of her back “and upper
 buttocks area” on another occasion. Id. at n.1. The Court found that “[t]he
 touching episodes, even aggregated with the compliments, do not provide
 evidence of intentional gender discrimination under Title VII.” Id. at 786.
 Additionally, in Morales-Evans v. Admin. Office of the Courts of N.J., 102 F.
 Supp. 2d 577, 586-90 (D.N.J. 2000), a court in this district held that no
 reasonable juror could find that the events complained of constituted severe or
 pervasive harassment where the plaintiff alleged that her supervisor
 “badger[ed] her to commence a social relationship, touch[ed] her hand and
 kissed her inappropriately, and ma[de] sexually offensive remarks,” including
 calling her “so voluptuous.”
       Here, Percella reported that Defendant Censullo addressed her as
 “Chesty” one time. In light of that persuasive case law, even aggregating that




                                        28
Case 2:14-cv-03695-KM-JBC Document 154 Filed 03/10/21 Page 29 of 30 PageID: 2126




 remark with the magnet incident, I find it is still not enough to establish a
 hostile work environment.
             b. Prima facie showing of gender-based motivation
       Additionally, Defendants submit that the Court overlooked the
 requirement in Lehmann that when the alleged harassment on its face is not an
 obvious form of sex or gender discrimination, then the plaintiff must make
 prima facie showing that she was discriminated because of her sex or gender.
 (DE 148-1 at 12). The fact pattern here is confounded by the fact that there is
 clear evidence of hostility and harassment, but ambiguity as to whether it was
 gender-based.
       I explained in the Opinion that it was unclear whether the magnets
 would have appeared in the workplace but for Percella’s gender. (DE 142 at 39).
 However, under such circumstances – where the discrimination is not
 obviously gender or sex-based – the Court was required to determine whether
 Percella made a prima facie showing that the alleged harassment occurred
 because of her sex:
       In such non-facially sex-based harassment cases a plaintiff might
       show that such harassment was accompanied by harassment that
       was obviously sex-based. Alternatively, she might show that only
       women suffered the non-facially sex-based harassment. All that is
       required is a showing that it is more likely than not that the
       harassment occurred because of the plaintiff's sex. For a female
       plaintiff, that will be sufficient to invoke the rebuttable presumption
       that the harassment did in fact occur because of the plaintiff's sex.

 Lehmann, 626 A.2d at 454.
       Here, Defendants submit that Percella did not establish other sex-based
 harassment. (DE 148-1 at 14). In fact, as explained in the opinion, Percella
 alleged that Defendant Waks’ use of profanity constituted sexual harassment
 but failed to establish, or even allege, that Waks directed profanity at her
 because of her gender. (DE 142 at 38). Neither did Percella demonstrate that
 only women suffered the non-facially sex-based harassment because she did
 not establish that the magnets were placed only in areas where women worked
 or were specifically targeted at women employees. Because Percella focused
                                       29
Case 2:14-cv-03695-KM-JBC Document 154 Filed 03/10/21 Page 30 of 30 PageID: 2127




 solely on the timeliness of Defendants’ cross-motion, she failed to oppose any
 of these arguments.
       Lehmann requires a plaintiff to first establish a prima facie case that she
 was discriminated against because plaintiff of her sex. Because Percella failed
 to demonstrate that a single magnet with an ambiguous message was placed in
 her workstation because of her sex, I will grant Defendants’ cross-motion for
 reconsideration and dismiss the sole remaining hostile work environment
 claim. See Lehmann, 626 A.2d at 454.

    III.   Conclusion
       For the reasons set forth above, I will deny Plaintiffs’ motion for
 reconsideration (DE 145) and grant Defendants’ cross-motion for
 reconsideration (DE 148).
       An appropriate order follows.


 Dated: March 10, 2021



                                       /s/ Kevin McNulty
                                       ____________________________________
                                       Kevin McNulty
                                       United States District Judge




                                       30
